Citation Nr: 1002840	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-32 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for status post 
resection for gastric bleed.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hearing loss.  

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to April 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board hearing conducted at 
the local RO in February 2007.  

The issues on appeal were previously before the Board in 
August 2007 when they were remanded for additional 
evidentiary development 

The issue of entitlement to service connection for status 
post resection for gastric bleed along with the reopened 
claims of entitlement to service connection for hearing loss 
and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will inform 
the Veteran if any further action is required on his part.  


FINDINGS OF FACT

1.  A February 1990 Board decision denied service connection 
for bilateral hearing loss and tinnitus; the Veteran did not 
appeal the decision which is final.  



2.  The evidence received subsequent to the February 1990 
Board decision is not duplicative of evidence previously 
submitted and the evidence, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claims of entitlement to 
service connection for hearing loss and tinnitus.  


CONCLUSIONS OF LAW

1.  The February 1990 Board decision denying service 
connection for hearing loss and tinnitus is final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  The evidence received since the February 1990 Board 
decision denying service connection for hearing loss and 
tinnitus is new and material; accordingly, the claims of 
entitlement to service connection for hearing loss and 
tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations for the disabilities adjudicated by this decision 
via the discussions in October 2003 and August 2007 VCAA 
letters.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decisions came before complete 
notification of the appellant's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decisions on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims and the Veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claims decided herein 
have been accomplished and that adjudication of the claims, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims in the October 2003 and August 2007 
VCAA letters and he was also provided with notice of the 
types of evidence necessary to establish an effective date or 
a disability evaluation for the issues on appeal by the 
August 2007 VCAA letter.  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Veteran was provided with 
notification which complies with Kent via the August 2007 
VCAA letter.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  

The Veteran's claims pertaining to hearing loss and tinnitus 
are being reopened and the Veteran is being scheduled for VA 
examinations in the remand portion of the decision below.  
There is no prejudice flowing to the Veteran from the Board's 
current decision to reopen the claims of entitlement to 
service connection for hearing loss and tinnitus and to 
remand for additional evidentiary development.  

The Board finds that the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issues on appeal which are adjudicated by this decision.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.


Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for hearing 
loss and tinnitus.

There were no complaints of, diagnosis of or treatment for 
hearing loss or tinnitus in the service treatment records.  
Whispered voice testing conducted at the time of the April 
1965 separation examination was determined to be 15/15.  

A November 1988 statement from a private physician reveals 
the Veteran sought treatment the same month for problems with 
hearing.  A pure tone audiogram was referenced as revealing 
70 decibel losses at 3,000, 4,000 and 6,000 cycles per 
second.  Discrimination was 76 percent on the left and 68 
percent on the right.  The physician found the Veteran had 
hearing loss which he opined was due to noise exposure.  

A private clinical record dated in December 1988 indicates 
the Veteran had been examined and shown to have a progressive 
high frequency loss in both ears.  He reported his hearing 
decreased for a few days after firing his weapon on the range 
in spite of hearing protection.  

In December 1988, the Veteran submitted a claim of 
entitlement to service connection for hearing loss.  He 
alleged that the hearing loss occurred in September or 
October of 1962.  He was firing a machine gun which 
malfunctioned and exploded.  He did not have ear protection.  

On the authorized audiological evaluation in March 1989, pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
80
Not 
reported
85
80
LEFT
5
65
Not 
reported
65
70

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 88 percent in the left ear.  
The remarks were high frequency hearing loss right greater 
than left.  The Veteran reported bilateral tinnitus right 
greater than left.  

By rating decision dated in April 1989, the RO denied service 
connection for hearing loss and tinnitus.  The RO determined 
that the service treatment records were negative for 
complaints, findings, treatment or diagnosis for hearing 
loss, acoustic trauma or head trauma.  At the time of the 
separation examination the Veteran's hearing was normal as 
tested by the whispered voice test.  The RO also found that 
sensorineural hearing loss was not present to a compensable 
degree within one year of discharge from service.  The 
Veteran was informed of the decision and of his procedural an 
appellate rights via correspondence dated in May 1989.  

The Veteran appealed the April 1989 rating decision to the 
Board.  In February 1990, the Board affirmed the RO's denial 
of service connection for hearing loss and tinnitus.  The 
Board found that hearing loss and tinnitus were not shown 
during service or for many years thereafter.  The Veteran did 
not appeal the decision.  The February 1990 Board decision 
deny service connection for hearing loss and tinnitus is 
final.  

In July 2003, the Veteran submitted a statement which has 
been construed by the RO as an attempt to reopen the claims 
of entitlement to service connection for hearing loss and 
tinnitus.  

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether an appellant has a disability 
based on hearing loss is governed by 38 C.F.R. § 3.385.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received since the last final decision.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. West, 12 
Vet. App. 22 (1998).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant in this case filed an application to reopen 
claims for service connection for hearing loss and tinnitus 
in July 2003, the revised version of § 3.156 is applicable in 
this appeal.  Furthermore, for purposes of the "new and 
material" evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992). 

The pertinent evidence received subsequent to the February 
1990 Board decision which denied service connection for 
hearing loss and tinnitus consists of statements and 
testimony from the Veteran, private medical records, and a 
buddy statement.  

A private clinical record dated in June 1989 indicates the 
Veteran reported he had problems with his hearing which was 
injured in 1962 while he was in the Marines.  He reported 
that a machine gun malfunctioned, blowing him and an 
assistant gunner off the gun.  The pertinent assessment was 
history of definite hearing loss.  This evidence is not new 
and material.  The fact that the veteran was alleging he 
experienced hearing loss due to an incident during active 
duty and that he currently experiences hearing loss was of 
record at the time of the February 1990 Board decision.  

A buddy statement was received in July 2003.  The author 
wrote that he was present when a machine gun the Veteran was 
firing exploded.  The author indicated that the Veteran could 
never hear well again and that he said he had a loud ringing 
in his ears which drowned out other sounds.  This evidence is 
new and material.  It is new as it was not of record at the 
time of the prior final decision.  It is material in that it 
provides some objective evidence that the Veteran was 
involved in an in-service accident which reportedly injured 
his ears.  

The Veteran testified before the undersigned in February 2007 
that he experienced hearing loss in his right ear after a 
machine gun he was firing malfunctioned and exploded.  He 
reported he was informed by a Navy physician that he had 
damaged his right ear drum and nerve endings.  This evidence 
is not new and material.  It is duplicative of assertions the 
Veteran made which were previously of record.  

A private clinical record dated in April 2007 includes 
pertinent assessments of hearing loss, not otherwise 
specified, and tinnitus, not otherwise specified.  It was 
written that the above problems were service related per a 
convincing history and documentation.  This evidence is new 
and material.  It was not of record at the time of the prior 
final Board decision.  It is material in that it provides 
some medical evidence of a link between currently existing 
hearing loss and tinnitus and the Veteran's active duty 
service.  

The Board finds the July 2003 buddy statement and the April 
2007 private clinical record meet the definition for new and 
material evidence.  The evidence is not duplicative of 
evidence previously submitted and the evidence, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
As new and material has been received, the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus have been reopened.  The Board finds that, prior 
to de novo adjudication of the claims, additional evidentiary 
development is required.  That development is addressed in 
the remand portion of this decision.  


ORDER

New and material evidence having been received, the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus have been reopened.  The appeals are granted to 
that extent only.  


REMAND

The issues on appeal were previously before the Board in 
August 2007 when they were remanded for additional 
evidentiary development.  The RO was directed, in part, to 
attempt to secure any outstanding service treatment records 
through official channels including solicitation of treatment 
records from Camp Pendleton Naval Hospital, Camp Pendleton, 
California, and solicitation of the medical records from the 
Veteran's reserve duty following his separation from active 
military service, including at Camp Geiger, co-located with 
Camp LeJeune in Camp LeJeune, North Carolina.  The RO was 
also directed to attempt to obtain records of treatment at 
the Naval Station in Adak, Alaska.  The RO was directed that 
all efforts to obtain additional service treatment records 
and the results of these efforts should be documented in the 
claims file.  The Board's review of the claims file does not 
indicate that the August 2007 remand instructions were 
complied with.  In April 2008, the RO attempted to obtain 
records via the Personnel Information Exchange System (PIES).  
The response received was that the service treatment records 
were sent previously in February 1989.  A request for the 
Veteran's service treatment records was sent to the 
Commandant of the Marine Corps who replied that the request 
should have been made through the PIES system.  
Significantly, there is no indication that attempts were made 
to obtain the requested records directly.  There is no 
indication that the Camp Pendleton Naval Hospital was 
contacted nor any indication that attempts were made to 
obtain the records from the naval station located in Adak, 
Alaska.  In the case of Stegall v. West, 11 Vet. App. 268 
(1998), the Court held that a remand by the Board imposes 
upon the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand.  It was further held 
that where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  The 
Court also noted that its holdings in that case are precedent 
to be followed in all cases presently in remand status.  Id.  

The Veteran has claimed entitlement to service connection for 
status post gastric resection for bleeding ulcers.  
Associated with the claims file is a January 1965 service 
treatment record which documents that the Veteran complained 
of recurrent cramping and upper abdominal pains which had 
been present for the past two years.  The impression was 
question functional gastrointestinal disorder.  There is 
evidence of record which documents that the Veteran underwent 
surgery to treat a gastrointestinal disorder.  The Veteran 
has alleged that the in-service gastrointestinal complaint 
represented symptomatology which was the precursor to the 
ulcer which eventually was treated with gastric resection.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim of entitlement to service 
connection, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not been afforded a VA examination with 
respect to his gastrointestinal claim.  The Board finds there 
is competent evidence of the current residuals of a 
gastrointestinal disorder, evidence of complaints of a 
gastrointestinal disorder during active duty and the 
Veteran's allegation of continuity of symptomatology.  Based 
on this, the Board finds the Veteran must be provided with a 
VA examination to determine the nature, extent and etiology 
of his claimed gastrointestinal disorder and residuals.  

As set out above, the Board has reopened the claims of 
entitlement to service connection for hearing loss and 
tinnitus.  The Veteran has not been provided with VA 
examinations to determine the etiology of these disorders.  
Associated with the claims file is competent evidence of the 
current existence of hearing loss in the form of March 1989 
VA audio examination, annotations as to the presence of 
tinnitus which is also included in the report of the March 
1989 audio examination, some evidence of in-service acoustic 
trauma based on the Veteran's statement and the buddy 
statement and allegations of continuity of symptomatology 
from the time of the accident to the present.  The Board 
notes the Veteran is competent to report his experienced 
hearing loss and tinnitus.  Based on this fact pattern, the 
Board finds the Veteran should be afforded VA examinations to 
determine the extent and etiology of any hearing loss and/or 
tinnitus found on examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for gastrointestinal disorders, 
hearing loss and/or tinnitus since August 
2007.  After securing any necessary 
releases, obtain the records identified 
by the Veteran to the extent possible.  
Regardless of the Veteran's response, 
obtain all outstanding VA medical 
records.  

2.  Make another attempt to secure any 
outstanding service treatment records 
through official channels.  This should 
include solicitation of treatment records 
from Camp Pendleton Naval Hospital, Camp 
Pendleton, California, and solicitation 
of the medical records from the veteran's 
reserve duty following his separation 
from active military service, including 
at Camp Geiger, co-located with Camp 
LeJeune in Camp LeJeune, North Carolina.  
Attempts to obtain records of treatment 
at the Naval Station in Adak, Alaska, 
should also be undertaken.  All efforts 
to obtain additional service treatment 
records and the results of these efforts 
must be documented in the claims file.

3.  Schedule the Veteran for a VA 
examination by a suitably qualified 
health care professional to determine the 
nature, extent and etiology of the status 
post gastric resection for bleeding 
ulcer.  The Veteran's claims folder 
should be made available to and pertinent 
documents therein reviewed by the 
examiner.  The examination report should 
reflect that such a review was conducted.  
Any indicated studies or tests should be 
accomplished.  All clinical findings 
should be reported in detail.  The 
examiner should provide an opinion, based 
upon review of the all of the Veteran's 
pertinent medical history and with 
consideration of sound medical 
principles, as to whether it is at least 
as likely as not (a 50% or better 
probability) that the status post gastric 
resection for bleeding ulcer or the 
underlying pathology was manifested 
during or otherwise caused by the 
Veteran's active duty service.  The 
examiner must explain the medical 
rationale for any conclusions and discuss 
relevant service treatment records, 
service personnel records, and post-
service medical records as well as any 
other relevant evidence of record 
including lay statements and the 
Veteran's post-service history.  If any 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state.

The examiner should be informed that the 
term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

4.  Schedule the Veteran for a VA 
examination by a suitably qualified 
health care professional to determine the 
nature, extent and etiology of any 
hearing loss and/or tinnitus found on 
examination.  The Veteran's claims folder 
should be made available to and pertinent 
documents therein reviewed by the 
examiner.  The examination report should 
reflect that such a review was conducted.  
Any indicated studies or tests should be 
accomplished.  All clinical findings 
should be reported in detail.  If hearing 
loss and/or tinnitus is diagnosed, the 
examiner should provide an opinion, based 
upon review of the all of the Veteran's 
pertinent medical history and with 
consideration of sound medical 
principles, as to whether it is at least 
as likely as not (a 50% or better 
probability) that such disability or 
disabilities was or were manifested 
during or otherwise caused by the 
Veteran's active duty service.  The 
examiner must explain the medical 
rationale for any conclusions and discuss 
relevant service treatment records, 
service personnel records, and post-
service medical records as well as any 
other relevant evidence of record 
including the lay statements and the 
Veteran's post-service history.  In doing 
so, the examiner must discuss any 
pertinent in-service reports of noise 
exposure.  The examiner should also 
address the 1988 private clinical record 
which indicates the hearing loss was 
progressive in nature.  If any opinion 
cannot be provided without resort to 
speculation, the examiner should so 
state.

The examiner should be informed that the 
term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

5.  Readjudicate the appeal.  If such 
action does not resolve the claims, a 
Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, the claim(s) should be 
returned to the Board for further 
appellate review, if in order.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


